     Case 1:20-cv-00759-DAD-SKO Document 26 Filed 09/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEVONTE HARRIS,                                           Case No. 1:20-CV-00759 DAD SKO
12                          Plaintiff,                          ORDER SCHEDULING SETTLEMENT
                                                                CONFEFENCE FOR OCTOBER 14, 2021,
13             v.                                               AT 10:30 A.M.
14    ROXANNE COLEMAN,
15                          Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. The Court determines that this case will benefit from a

19   settlement conference. Therefore, this case is referred to Magistrate Judge Erica P. Grosjean to

20   conduct a settlement conference, which is scheduled to occur on October 14, 2021, at 10:30 a.m.

21           Accordingly, it is hereby ORDERED that:

22           1. A settlement conference is scheduled to occur on October 14, 2021, at 10:30 a.m.,

23                  before Magistrate Judge Erica P. Grosjean. The conference shall be conducted via

24                  Zoom videoconference and shall last up to three hours.

25           2. A representative with full and unlimited authority to negotiate and enter into a binding

26                  settlement agreement shall attend.1

27            1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement conferences….”
28   United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th
     Case 1:20-cv-00759-DAD-SKO Document 26 Filed 09/15/21 Page 2 of 3


 1            3. Those in attendance must be prepared to discuss the claims, defenses, and damages at
 2                 issue in the case. The failure of any counsel, party, or authorized person subject to this
 3                 order to appear may result in the imposition of sanctions. In addition, the conference
 4                 will not proceed and will be reset to another date.
 5            4. Defendant shall provide a confidential settlement statement no later than October 7,
 6                 2021, to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall
 7                 mail his confidential settlement statement, clearly captioned “Confidential Settlement
 8                 Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States
 9                 District Court, 2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no
10                 later than October 7, 2021. Parties shall also file a Notice of Submission of
11                 Confidential Settlement Conference Statement (see Local Rule 270(d)).
12            5. Settlement statements should not be filed with the Clerk of Court nor served on any
13                 other party. Settlement statements shall be clearly marked “confidential” with the
14                 date and time of the settlement conference indicated prominently thereon.
15            6.   The confidential settlement statement shall be no longer than five pages in length,
16                 typed or neatly printed, and include the following:
17                 a. A brief statement of the facts of the case.
18                 b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
19                     which the claims are founded; a forthright evaluation of the parties’ likelihood of
20                     prevailing on the claims and defenses; and a description of the major issues in
21                     dispute.
22                 c. An estimate of the cost and time to be expended for further discovery, pretrial, and
23
     Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
24   The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
     to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
25   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
26   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
27   authority is that the parties’ view of the case may be altered during the face-to-face conference. Pitman, 216 F.R.D.
     at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
28   requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 1:20-cv-00759-DAD-SKO Document 26 Filed 09/15/21 Page 3 of 3


 1                  trial.
 2               d. The party’s position on settlement, including present demands and offers and a
 3                  history of past settlement discussions, offers, and demands.
 4               e. A brief statement of the party’s expectations and goals for the settlement
 5                  conference, including how much the party is willing to accept and/or willing to
 6                  pay.
 7               f. If the parties intend to discuss the joint settlement of any other actions or claims
 8                  not in this suit, a brief description of each action or claim as set forth above,
 9                  including case number(s) if applicable.
10         7. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at
11               California State Prison, Corcoran.
12
     IT IS SO ORDERED.
13

14      Dated:     September 15, 2021                           /s/
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
